In a forcible motion and argument appellant urges that the refusal of the special charges to the effect that if she was agent of the purchaser and not of the seller she could not be convicted herein, was error. Appellant was convicted for possessing intoxicating liquor for the purpose of sale. The prosecuting witness testified positively that he bought such liquor from her. No person, known or unknown, save appellant and her co-defendant Ingman, are referred to in this record in connection with the sale or possession of said liquor. That appellant had the liquor, and that she delivered same to McCormick, the alleged purchaser, and that he paid her $5.00 for it, are without dispute in the record.
The cases cited by appellant are those in which conviction was had for selling intoxicating liquor. In this case she did not testify, nor did Ingman, nor anyone else for the defense. The fact that she went away from her house to some other place and got the liquor, telling McCormick to meet her at a named place — in nowise combats the proposition that she possessed intoxicating liquor for sale. When she came to the place named, with the bottle of liquor, she had an argument with McCormick as to the price but made no suggestion that she was acting for McCormick or had bought it from anyone else or that she had paid $5.00 or any other price for it. Referring to the $4.50 offered her by McCormick for the liquor, he testified that she said, "No, I can't take it. I have to have $5.00." McCormick swore: "I bought that whiskey from this girl, whatever her name is, one of the defendants over there."
We think the evidence does not sufficiently raise the issue of agency to make refusal of a special charge on that issue erroneous. *Page 387 
Being unable to agree with any of the contentions made by appellant, her motion for rehearing will be overruled.
Overruled.